 In the Matter Of AMERICAN FRANCE LINEet al.(SUN OIL COMPANY)andINTERNATIONAL SEAMEN'S UNION OF AMERICACase No. R-157SUPPLEMENTAL DECISIONApril 15, 1938On July 16, 1937, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections in the above-entitled case.'The Direction of Elections directed that elections bysecret ballot be conducted among the unlicensed personnel, with cer-tain enumerated exceptions, employed on the vessels operated out ofAtlantic and Gulf ports,by 52 named companies. In the case of SunOil Company, Marcus Hook, Pennsylvania, one of the companiesnamed, it was directed that the election should be held to determinewhether the employees in question desired to be represented by Inter-national Seamen's Union of America, National Maritime Union ofAmerica, or Sun Marine Employees Association.On August 16, 1937, National Maritime Union of America filed acharge with the Regional Director for the Fourth Region (Phila-delphia, Pennsylvania) alleging that Sun Oil Company, had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (2) of the Act, in that ithad dominated and interfered with the formation and administrationof Sun Marine Employees Association and had contributed financialand other support to it.On the same date the Board issued anAmendment to Decision and Supplemental Decision 2 in which itdirected, inter alia, that the election among the employees of SunOil Company should be postponed until such time as the Board issueda decision on the charge which had been filed.On March 12, 1938, the Regional Director for the Fourth Regionnotified the Board that National Maritime Union of America hadrequested permission to withdraw the charge and that such per-mission had been granted by the said Regional Director.There is,therefore, no reason for further postponing the election among theemployees of this company.13 N L R B 6423 N L R B. 74.618 DECISIONS AND ORDERS619The provision of the Amendment to Decision and SupplementalDecision of August 16, 1937, which provides that a space be includedon the ballot where employees may indicate they do not wish to berepresented by any of the labor organizations named, is applicableto the election in this Company.The election is further subject tothe provisions of the Amendment to Decision and Direction ofElections, issued November 10, 1937.IT IS HEREBY DIRECTEDthat that portion of the Amendment to Deci-sion and Supplemental Decision of August 16, 1937, which directed apostponement of the election among the employees of Sun OilCompany be, and it hereby is, rescinded.